Exhibit 10.55

 

FOCUS ENHANCEMENTS, INC.
EXECUTIVE
RESTRICTED STOCK
AGREEMENT

 

We are pleased to notify you that FOCUS ENHANCEMENTS, INC., a Delaware
corporation (the “Company”) hereby grants to you a restricted stock award
(“Award”) under the Focus Enhancements, Inc. 2004 Stock Incentive Plan (the
“Plan”) to receive the shares of the Common Stock of the Company (the “Award
Shares”) as described in your Notice of Award of Restricted Stock and this
Restricted Stock Agreement.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS RESTRICTED STOCK AGREEMENT, THE AWARD IS
SUBJECT TO AND MAY BE EXECUTED ONLY IN ACCORDANCE WITH THE PLAN.  ONLY CERTAIN
PROVISIONS OF THE PLAN ARE SUMMARIZED IN THIS RESTRICTED STOCK AGREEMENT.  THE
TERMS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS IN THIS RESTRICTED STOCK AGREEMENT AND THE PLAN,
THE PROVISIONS IN THE PLAN SHALL GOVERN.  A COPY OF THE PLAN IS ATTACHED AND IS
AVAILABLE FOR YOUR INFORMATION FROM THE COMPANY.

 

1.             Grant of Award.  Subject to the terms of this Restricted Stock
Agreement and the Plan, the Company hereby grants to you the Award for that
number of shares of restricted stock set forth in the Notice of Award of
Restricted Stock.

 

2.             Nontransferability of Award and Shares.  The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession.  The designation of a beneficiary
does not constitute a transfer.  You shall not sell, transfer, assign, pledge or
otherwise encumber the shares subject to the Award until all vesting
requirements have been met.

 

3.             Shareholder Rights.  Except as provided in Section 2, you shall
have all of the rights of a stockholder of the Company, including the right to
vote the shares and receive dividends and other distributions provided that
distributions in the form of stock shall be subject to the same restrictions as
the underlying restricted stock.

 

4.             Vesting and Earning of Award.

 

(a)                                  If you continue to serve the Company as an
employee, officer, or director (such service is described herein as maintaining
or being involved in a “Service Relationship” with the Company), then the Award
shall vest in accordance with the Notice of Award of Restricted Stock.

 

The foregoing notwithstanding, this Award shall become immediately vested with
respect to all the Award Shares hereunder if while you continue to maintain a
Service Relationship with the Company a change of control as defined herein
occurs.  For purposes of this Restricted Stock Agreement a “change in control”
shall mean: (i) any “person,” as such term is used in Sections 13(d) and
14(d) of

 

1

--------------------------------------------------------------------------------


 

the Exchange Act (other than the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities;
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or
(iv) of this definition) whose election by the Board of Directors or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; (iii) the shareholders of the Company approve a merger or consolidation
of the Company with any other entity, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 50% of the combined voting power of
the Company’s then outstanding securities; or (iv) the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.

 

(b)                                 The Committee has sole authority to
determine whether and to what degree the Award has vested and been earned and is
payable and to interpret the terms and conditions of this Restricted Stock
Agreement and the Plan.

 

5.             Termination of Employment.  In the event that your Service
Relationship with the Company is terminated for any reason, other than death or
disability as set forth in Section 6, and you have not yet earned all or part of
the Award pursuant to Section 4, then the Award, to the extent not earned as of
your termination date, shall be forfeited immediately upon such termination, and
you shall have no further rights with respect to the Award or the Award Shares
underlying that portion of the Award that have not yet been earned and vested. 
You expressly acknowledge and agree that the termination of your Service
Relationship with the Company shall result in forfeiture of the Award and the
Award Shares to the extent the Award has not been earned and vested as of the
date of his termination of service or employment.

 

6.             Death or Permanent Disability.  If your Service Relationship with
the Company is terminated due to death or disability before the first
anniversary of the Award Date, the entire Award is forfeited.  If your
employment with the Company is terminated due to death or disability after the
first anniversary of the Award Date, a pro-rata portion of the Award Shares, to
the extent that the Award Shares are partially vested on the termination date,
will be converted

 

2

--------------------------------------------------------------------------------


 

into Shares and issued to you or your legal representatives, beneficiaries, or
heirs, as the case may be.  In determining the pro-rata portion of the Award
Shares that are vested on the termination date, the Committee will consider the
number of months worked by you during the 12-calendar month period immediately
preceding the next anniversary of the Award Date under the following formula:

 

Number of Award Shares scheduled to vest on the next anniversary of the Award
Date

 

multiplied by

 

[Number of calendar months worked by you during the 12-month period immediately
prior to the next anniversary of the Award Date] divided by 12

 

You will be deemed to have worked a calendar month if you have worked any
portion of that month.  The Committee’s determination of vested Award Shares
shall be in whole Award Shares only and shall be binding on you.

 

7.             Settlement of Award.  The Company shall not be obligated to
deliver any shares hereunder for such period as may be required by it in order
to comply with applicable federal or state statutes, laws and regulations.

 

8.             No Acquired Rights.  You agree and acknowledge that:

 

(a)                                  the Plan is discretionary in nature and
that the Company can amend, cancel, or terminate it at any time;

 

(b)                                 the grant of this Award under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any Awards or benefits in lieu of any Awards, even if
Awards have been granted repeatedly in the past and regardless of any reasonable
notice period mandated under local law;

 

(c)                                  the value of this Award is an extraordinary
item of compensation which is outside the scope of your employment contract, if
any;

 

(d)                                 this Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, retirement benefits, or similar
payments;

 

(e)                                  this Award shall expire upon termination of
your Service Relationship with the Company for any reason except as may
otherwise be explicitly provided in the Plan and this Restricted Stock
Agreement;

 

(f)                                    the future value of the shares awarded
under the Plan is unknown and cannot be predicted with certainty;

 

(g)                                 no claim or entitlement to compensation or
damages arises from the termination of this Award or diminution in value of this
Award or Award Shares purchased under the Plan and you irrevocably release the
Company from any such claim; and

 

3

--------------------------------------------------------------------------------


 

(h)                                 your participation in the Plan shall not
create a right to further employment with the Company and shall not interfere
with the ability of the Company to terminate your employment relationship at any
time, with or without cause.

 

9.             Tax Withholding.

 

(a)           The Company will assess its requirements regarding tax, social
security, and other applicable taxes (“Tax Items”) in connection with the Award.
These requirements may change from time to time as laws or interpretations
change. Regardless of the Company’s actions in this regard, you acknowledge and
agree that the ultimate liability for Tax Items is your responsibility.  You
acknowledge and agree that the Company and/or your employer:

 

(i)            make no representations or undertakings regarding the treatment
of any Tax Items in connection with any aspect of the Award, including the
subsequent sale of Award Shares acquired under the Plan; and

 

(ii)           do not commit to structure the terms of the Award or any aspect
of the Award to reduce or eliminate your liability for Tax Items.

 

(b)           Prior to the settlement of the Award, you must pay or make
adequate provisions for the withholding of Tax Items.  You authorize the Company
to collect the Tax Items by withholding from the delivery of the Award Shares a
whole number of shares with a value equal to or in excess of the minimum
withholding obligation for Tax Items. The amount withheld in excess of the
minimum withholding obligation for Tax Items should not exceed the Fair Market
Value of one share of Common Stock on the vesting date.  The Company or your
employer will remit the total amount withheld for Tax Items to the appropriate
tax authorities. You shall pay to the Company or your employer any amount of any
Tax Items that the Company or your employer may be required to withhold as a
result of participation in the Plan that cannot be satisfied by the means
previously described.

 

10.           Fractional Award Shares.  In the event that the Award is settled
in shares as set forth in Section 7 and in the event that you are vested in a
fractional portion of an Award Share (a “Fractional Portion”), such Fractional
Portion shall not be converted into a share or issued to you.  Instead, the
Fractional Portion shall remain unconverted until the final vesting date for the
Award Shares; provided, however, if a subsequent Fractional Portion is received
by you prior to the final vesting date for the Award Shares, it may be added to
an existing Fractional Portion accrued by you under this Award such that the
resulting sum would be equal to or greater than a whole Share, then such
Fractional Portions shall be converted into one share; provided, further, that
following such conversion, any remaining Fractional Portion shall remain
unconverted.  Upon the final vesting date, the value of any remaining Fractional
Portion(s) shall be paid in cash to you at the same time as the conversion of
the remaining Award Shares.

 

11.           Certificates. As soon as practicable after the Notice of Award of
Restricted Stock, the Company shall issue stock certificates or request its
transfer agent to hold the shares in restricted book entry format with respect
to the Award Shares which will be registered in your name, and shall bear
whatever legend or restriction the Committee shall determine. Such Award Shares
shall be held by the Company or its transfer agent pending vesting. To the
extent the

 

4

--------------------------------------------------------------------------------


 

Award Shares become vested, the Company shall promptly provide you (or in the
case of your death,  your designated beneficiary) the certificates for the
appropriate number of shares of Common Stock.

 

12.           Administration.  The authority to construe and interpret this
Restricted Stock Agreement and the Plan, and to administer all aspects of the
Plan, shall be vested in the Committee (as such term is defined in the Plan),
and the Committee shall have all powers with respect to this Restricted Stock
Agreement as are provided in the Plan.  Any interpretation of the Restricted
Stock Agreement by the Committee and any decision made by it with respect to the
Restricted Stock Agreement is final and binding.

 

13.           Adjustments Upon Changes in Capitalization.  In the event of any
change in the outstanding Common Stock of the Company by reason of stock
dividends, recapitalization, mergers, consolidations, split-up, combinations or
exchanges of shares and the like, the aggregate number or class of shares
subject to this Award immediately prior to such event shall be appropriately
adjusted by the Board of Directors in accordance with the terms of the Plan, and
such adjustment shall be conclusive.

 

14.           Superseding Agreement; Binding Effect.  This Restricted Stock
Agreement supersedes any statements, representations or agreements of the
Company with respect to the grant of the Award or any related rights, and you
hereby waive any rights or claims related to any such statements,
representations or agreements.  This Restricted Stock Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
executors, administrators, next-of-kin, successors and assigns.

 

15.           Governing Law.  Except as otherwise provided in the Plan or
herein, this Restricted Stock Agreement shall be construed and enforced
according to the laws of the State of Delaware, without regard to the conflict
of laws provisions of any state.

 

16.           Amendment and Termination; Waiver.  Subject to the terms of the
Plan, this Restricted Stock Agreement may be modified or amended only by the
written agreement of the parties hereto.  The waiver by the Company of a breach
of any provision of the Restricted Stock Agreement by you shall not operate or
be construed as a waiver of any subsequent breach by you.

 

17.           Notices.  Except as may be otherwise provided by the Plan, any
written notices provided for in this Restricted Stock Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt.  Notice may also
be provided by electronic submission, if and to the extent permitted by the
Committee.  Notices shall be directed, if to you, at your address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Secretary.

 

18.           Severability.  The provisions of this Restricted Stock Agreement
are severable and if any one or more provisions may be determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

5

--------------------------------------------------------------------------------


 

19.           Counterparts; Further Instruments. This Restricted Stock Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  The parties hereto agree to execute such further instruments and to
take such further action as may be reasonably necessary to carry out the
purposes and intent of this Restricted Stock Agreement.

 

In signing below, you hereby agree to the terms of this Restricted Stock
Agreement and the Plan and acknowledge receipt of a copy of the Plan.

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

Name:

 

 

 

(print)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------